TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 13, 2013



                                      NO. 03-13-00731-CV


                                Elfreda Cherie Allen, Appellant

                                                 v.

                                  CitiMortgage, Inc., Appellee




    APPEAL FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY
           BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN




THIS CAUSE having this day come on to be considered, and the Court being of the opinion that

it is without jurisdiction of the cause and that the appeal should therefore be dismissed for want

of jurisdiction: IT IS ACCORDINGLY considered, adjudged and ordered that the appeal is

dismissed for want of jurisdiction. It is FURTHER ordered that the appellant pay all costs

relating to this appeal, both in this Court and the court below; and that this decision be certified

below for observance.